Title: To Thomas Jefferson from John Brightthought, 22 March 1803
From: Brightthought, John
To: Jefferson, Thomas


          
            Sirs) 
             Baltimore March the, 22d 1803
          
          to you that are interested in the public Welfare of your Country Whose greattest Ambition is to reas larning and genious to its greatest perfection and whose prinsiples is to reward merrit and incurage the Arts of Manufacturing our own Country produce in All its Various branches A Spechely this Branch of Business that is At A low ebb in our Country Namely Manufacturing of Cotton And printting Calligoe, which we have to pay yourope Twenty five per Cent more than we Can do it for, therefore We Can With equal Skill And ingenuwity bring Calico printing to as great prefection her as in Any part of yourope And do it Cheeper for Which purpose I have invented A New machine for prenting Calico to go By Water hand or Any other powar And Will print With more exactness And will preimpress the Collars on more even then Can be done by hand And will print At the rate of Seven hundred And twenty yeards in Twelve ours with the Assistance of one man.
          much more might be Said on the principals of this Machine But suffise,d to say it will An Orrigenate every Moshion Necessary to A Execute the Business to profection. I have modled this Machine in Minature and found it to Answer the purpose I intended it for thinking it would be a benifit to the public At Large, I thought it my Deuty to let my intentions be known first to the honourable gentlemen that is Apointed to Conduct the Affaires of our Country And on Whose Connduct Depends Such. I shall leave the hole of this business to the impartial Judgment of the members of this house of Congres. if this plan is Worthy of Atenshion pleas to rite to Baltimore for farder information. Derect your Letter to your humble Servant
          
            John Brightthought
          
          
            T:J president of the U:S pleas to read this to the house of representives.
          
        